Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 utilizes units of g/sf while claim 2 utilizes lb./square. Please provide both units in the claim or just one unit to make claims consistent. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2005/0202742; Smith) in view of Stuart US 2010/0186570; Stuart; IDS)
Smith discloses a method of making a gypsum panel. [0026]. The method comprises depositing a gypsum slurry onto the first surface of a fiberglass mat. [0026-27, 44]. The mat is of a thickness of 20-42mils, [0038],  which overlaps the range in Claim 21. The coating is applied such that it penetrates up to 30 to 50% of the total mat thickness. [0039, 59]. The gypsum slurry comprises an organic adhesive binder, such as a latex in an amount of 1 to 17 wt.%. [0042]. Alternatively an inorganic binder can be utilized. Id. The composition further comprises rheological control agents, thickeners, dispersants, among others in an amount of 0.1 to 5wt.%. 
Smith explicitly discloses controlling the deposition and properties to achieve penetration in the range of 30 to 50% of the total mat thickness. Smith does not disclose that the surface tension is altered to achieve penetration on the fiberglass mat.
However, Stuart in the field of gypsum mixtures, Abs, teaches gypsum formulations that maintain or reduce energy costs associated with the manufacture of the gypsum panels. [0006]. Stuart teaches the use of wetting agents/surfactants in the composition to achieve this advantage [0008]. The wetting agents/surfactants include acetylenic diols, and ethoxylated alcohol phosphate esters, and ethoxylated alcohol sulfates in the slurry [0014]. The wetting agents/surfactants are in an amount of 0.1 wt.% to 10 wt.%. [0042]. Stuart teaches that the density is optimized to avoid failures such as blisters and blows during the manufacturing process. [0065].
Note that the definition of a wetting agent, as a noun, is the following, “a chemical that can be added to a liquid to reduce its surface tension and make it more effective in spreading over and penetrating surfaces.”
The determination of optimum or workable ranges of the wetting agent/surfactant to prevent blisters and blows would have been characterized by routine experimentation. See MPEP 2144.05 IIB	
	In the absence of a teaching of the particular wetting agent, or suitable wetting agents for compositions comprising gypsum, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to look at the prior art for suitable wetting agents, such as the agents disclosed by Stuart and utilize them in the composition of Smith to reduce the energy costs in manufacturing, and improve mechanical properties, and avoid blistering which are advantages in the art.
	In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Smith discloses applying the coating in an amount of about 66lbs/square. [0095]. Smith further disclose that typical nominal ½” boards, have a weight of 1600lbs/square to less than 2500lbs/square. [0088]. Thus the first gypsum slurry is applied at an amount of about 5 wt.% of the gypsum core (for a nominal ½” thickness). 
Alternatively, Smith discloses that the prior art applies the coating composition over the fibrous mat in an amount of 50lbs/square to 110lbs/square. [0012]. It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Smith and apply the slurry in the amount disclosed by the prior art because it is known as a suitable loading to produce coated fibrous mats for use in gypsum products. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.

	Re Claim 2, 15: Smith discloses the binder is at an amount of 0.5wt% to 20wt.%. [0042]. At the loadings of the gypsum slurry disclosed above these would overlap the claimed ranges.

Re Claim 4: Smith discloses the composition comprises an adhesive binder includes SBR, SBS, EVCl, PVOH. [0046].

Re Claim 8, 16: Smith discloses the fiberglass mat--uncoated portion (32)-- which comprises about 50-70Wt.% of the total thickness, is penetrated with gypsum during preparation of the gypsum board. [0039]. The gypsum fill the pores of layer (32). [0040]. 


    PNG
    media_image1.png
    196
    500
    media_image1.png
    Greyscale

Re Claim 17: Smith coats the slurry by brushing or curtain coating. [0059].

Re Claim 19: Smith discloses the composition comprises binders which cure via hydration. [0053, 56], thus curing begins of these components as soon as the composition is being mixed, but prior to application.

Re Claim 21:  The mat is of a thickness of 20-42mils, [0038],  which overlaps the range in Claim 21. Additionally, the slurry penetrates up to 30 to 50% of the total mat thickness. [0039, 59].

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (Smith) in view of Stuart), and Kelly et al. (US 2009/0232953; Kelly).
Smith/Stuart disclose the method as shown above. The combined references do not disclose that the method comprises vacuuming excess binder from the first fiberglass mat after depositing the binder thereon.
However, Kelly discloses that when applying resin to a fiberglass substrate, the excess water and resin is removed by a vacuum suction from the fiberglass for subsequent reclaim and recycle. [0007].
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Smith by placing a vacuum suction unit after deposition of the binder. This allows for reclaim the binder and recycle which is advantageous economically.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (Smith) in view of Stuart(Stuart), and Pantelelis et al. (Vibration Assisted Resin Transfer Moulding, Proceedings of the 2011 International Conference on Composites Materials, June 25-29, 2001; Paper 1619, pp.1-10; Pantelelis).
Smith/Stuart disclose the method as shown above. The combined references do not disclose mechanically vibrating the fiberglass mat to effect penetration of the gypsum slurry into the porous mat.
However, Pantelelis disclose vibration of a porous substrate during penetration of resin into it. Void Formation Mechanisms. The substrates include fiber substrates. Id. The vibrations allow more effective resin impregnation of the fibers. The Effects of Vibrations to Resin Flow.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Smith and subject the coated fiberglass mat to vibration. Pantelelis, discloses vibration improve resin impregnation. This would be desired by Smith to produce a more waterproof gypsum product. 
Although Pantelelis is directed to Resin Transfer Molding as opposed to the standard deposition techniques of Smith, given that both are applying liquids to a porous substrate, the same flow characteristics would be expected. Particularly since the vibration improves wetting. Introduction.



Response to Arguments
In view of Amendment, a new rejection is presented over Smith/Stuart.
Arguments directed to Claim 9 are moot as Smith is utilized to address the amendments. 
Applicant's arguments filed  on July 8, 20122 have been fully considered but they are not persuasive.
Applicant argues that Examiner has not established that the variable achieves a recognized result and thus the amount of wetting agent is not a result effective variable. p.7. This is not found persuasive as by definition, wetting agent, as a noun, is the following, “a chemical that can be added to a liquid to reduce its surface tension and make it more effective in spreading over and penetrating surfaces.” Thus the variable being affected is the surface tension.  The citation Applicant refers to, is dealing with the amount of water, and utilizing that water content, determining the gypsum content. It was not being made in relation to surface tension.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712